Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in reply to the communications filed on August 23, 2022.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 21-42 are currently pending and have been examined.  Claims 21 and 32 have been amended.  Claims 41-42 are newly added.



	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2022, has been entered.


Response to Arguments
Applicants’ arguments regarding the rejections under 35 USC 101 have been fully considered but they are not persuasive.  Applicants argue at page 7 of Applicants’ Reply dated August 23, 2022 (hereinafter “Applicants’ Reply”) that the “additional elements of the verification steps of the previous location, and specifically ‘verifying electronically and automatically, without interaction by the registered user, a validity of the previous location by an address verification system,’ recites a specific manner of processing the request while verifying the location or address in an electronic and automatic way, without interaction by the user.  Automatic verification is not an insignificant extra-solution activity but a significant feature because an accurate address is required to automatically process the order.”  The Examiner respectfully disagrees. 
First, the Examiner notes that, both in the previous Office Action and below, the Examiner has identified the claims as being directed to an abstract idea as, alternatively, a mental process and a certain method or organizing a human activity.  Regarding a mental process, per MPEP 2106.04(a)(2), claims recite a mental process when they contain limitations that can practically be performed in the human mind and include observations, evaluations, judgments, and opinions.  MPEP 2106.04(a)(2) further states that the courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer:  “As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind."  For example, MPEP 2106.04(a)(2) discusses the Mortgage Grader case as an example of using a computer as a tool to perform a mental process.  In Mortgage Grader, the claims were directed to a computer-implemented system for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders that comprised a database that stored loan package data from the lenders and a computer system that provided an interface and a grading module.  The interface prompted a borrower to enter personal information that the grading module used to calculate the borrower’s credit grade and allowed the borrower to identify and compare loan packages in the database.  The Federal Circuit “determined that these claims were directed to the concept of ‘anonymous loan shopping,’ which was a concept that could be ‘performed by humans without a computer.’”  
With this case in mind, the Examiner respectfully asserts that the identified step of “verify electronically and automatically without interaction by the registered user, a validity of the previous location by an address verification system,” is similar to the steps in the Mortgage Grader case in which a computer was used to identify and compare loan packages in the database.  Verifying that an address is valid by looking up an address in a database and returning a response based on the verification is a step that can be performed in the human mind.  For example, the postal service has been verifying the validity of addresses and delivering mail and ordered packages since before the advent of computers and the Internet.  Thus, in the instant case, the “address verification system” is merely used as a tool to automate the mental process of address verification.
Applicants further argue at page 7 of Applicants’ Reply that at the time of the application, “the present application solved a major technological problem that was present and persistent in the taxi service industry by using a technical software-based solution that is not obvious but rather a practical application and specific solution to an industry-wide problem of handling complex data in an efficient manner.”  Applicants further argue at page 8 of Applicants’ Reply that “the claims cover a concrete technological approach that requires automatic verification of the previous location for validity purposes and selection of a provider that provides transportation services.  Further, the claims provide the solution to the technical challenge of near-instantaneous analysis of multiple dispatch locations involved in taxi ordering.  The near-instantaneous analysis of locations necessarily requires an address verification system to compare against providers through a computer network.  This solves the complicated technical problem of determining various provider attributes almost simultaneously to select an appropriate provider.”  The Examiner respectfully disagrees.  
Per MPEP 2106.04(d), in order to determine if a claim integrates the judicial exception into a practical application, the considerations set forth in MPEP 2106.05 (a)-(c) and (e)-(h) are evaluated. MPEP 2106.04(d) clearly states that “a specific way of achieving a result is not a stand-alone consideration...However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception.” The Examiner notes that the considerations include improvements to computer functionality, improvements to any other technology or technical field, and a particular machine or transformation.
Further, per MPEP 2106.05(a), in order to constitute a technical improvement, the specification "must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology."  Further, per MPEP 2106.05(a), "if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement." 
With this guidance in mind, the Examiner first notes that the alleged technical improvements cited by Applicants are not improvements to computer functionality or any other technology or technical field.  Instead, they are alleged improvements to the abstract idea, i.e., providing a taxi at multiple locations of a user.  For example, determining providers based on an address is directed to the abstract idea of providing available taxis to a user.  
Further, regarding the address verification system itself, the specification provides no details of how the address is verified.  For example, is it determining the location coordinates of a previous location using GPS and then cross-referencing the coordinates with a database of coordinates and associated addresses?  Is there additional verification or cross-referencing involved? If the technical improvement is to address verification, then the specification should set forth details of the improvement that would be apparent to one of ordinary skill in the art.  Instead, the specification is silent as to how the address verification is actually performed.  Further, regarding Applicants’ assertion that the claims provide “near-instantaneous analysis of locations [that] necessarily requires an address verification system to compare against providers through a computer network,” again the specification is silent regarding “near-instantaneous analysis” of locations and the importance of and details regarding an address verification system.  
Thus, the rejection under 35 USC 101 is maintained.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 41 recites “wherein the address verification system is GPS.”  Nowhere does Applicants’ originally-filed disclosure recite that the address verification system is GPS.  Per paragraph [0044] of Applicants’ originally-filed specification, the “web-based verification service may be a mapping tool provided by systems such as Google Maps, NAVTEQ, or Mapquest.”  The only reference to GPS in Applicants’ originally-filed disclosure is in paragraph [07] which references locating a customer’s address based on the GPS unit on the customer’s mobile phone.  In fact, paragraph [07] specifically says “a customer may order some goods to be delivered to a particular location and not want them sent to where the customer is located based on a GPS system.  Systems using a GPS as a locator cannot handle this type of request.”  Thus, the specification does not disclose that GPS is one of the address verification systems.  
Claim 42 is redirected for similar reasons.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21-31 and 41:  Claim 21 recites “verify electronically and automatically without interaction by the registered user, a validity of the previous location by an address verification system.”  It is unclear if the address verification system is intended to be a recited element of the system.  Per paragraph [32] of Applicants’ originally-filed disclosure: “Address verification server 419 can be an external or online module which verifies the accuracy of addresses such as Google Maps, NAVTEQ, or Mapquest.”  Thus, it is unclear if this module is intended to be part of the system, i.e., the address verification system does the verifying, or if the system sends a request to the address verification system to perform the verifying and receives a verification in response.  For purposes of examination, the Examiner is interpreting the address verification system as being external to the recited system.
Claims 22-31 and 41 inherit the deficiencies of claim 21.
Claims 21-42:  Claim 21 recites “verify electronically and automatically without interaction by the registered user, a validity of the previous location by an address verification system” and “identify automatically using the verified previous location by the address verification system.”  This limitation is unclear.  It is the “validity” of the previous location that is being verified by the address verification system.  However, the claim does not recite that the validity has been verified, i.e., it is possible that the previous location was not verified to be valid.  For purposes of examination, the Examiner is interpreting this portion of claim 21 as reciting “verify electronically and automatically without interaction by the registered user, a validity of the previous location by an address verification system” and “upon receiving a verification that the previous location is valid, identify automatically using the verified previous location by the address verification system.”
Claim 32 is rejected for similar reasons.
Claims 22-31 and 33-42 inherit the deficiencies of claims 21 and 32.
Claims 41-42:  Claim 41 recites Google Maps, NAVTEQ, and Mapquest, which are trademarks.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  See Ex parte Simpson, 218 USPQ 1020 (Bel App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the instant case, the terms Google Maps, NAVTEQ, and Mapquest are used to identify particular mapping/location determining products and, accordingly, the identification/description of the mapping/location determining products is indefinite.  For purposes of examination, the Examiner is interpreting this portion of claim 41 as reciting mapping/location determining products. 
Further, claim 41 recites “other commercially available systems.”  This limitation is unclear.  First, it is unclear what is meant by “commercially available.”  Does this mean any system, private or public, that is sold by one person to another?  Must it be widely available or can it be a private sale between the creator and another?  Further, it is unclear what constitutes a commercially available system.  Must it be solely used for address verification or can address verification be one of its functions?  Thus, a person having ordinary skill in the art would be unable to interpret the metes and bounds of the claim so as to understand how to avoid infringement.  See MPEP 2173.02.  For purposes of examination, the Examiner is assigning little patentable weight to this portion of claim 41.
Claim 42 is rejected for similar reasons.

 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 21 and 32 recite a system and a method for facilitating transactions between buyers and sellers.  With respect to claim 32, claim elements verifying a validity of a previous location, identifying a provider, and translating the request, as drafted, cover a method of organizing a human activity, i.e., commercial or legal interactions.  Alternatively, claim elements verifying a validity of a previous location, identifying a provider, and translating the request, as drafted, cover a mental process.  That is, other than reciting that a computer performs the method, nothing in the claim precludes the steps from practically being performed in the mind.  Claim 21 recites similar limitations.
The judicial exception is not integrated into a practical application. Claims 21 and 32 recite receiving a request, transmitting an inquiry, receiving a verification, and providing/transmitting the request.  These limitations are considered to recite insignificant extra-solution activity.  Further, claim 21 recites a computer and a storage device and claim 32 recites a computer at a high level of generality, i.e., as generic computer components performing generic computer functions.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Thus, claims 21 and 32 are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, claim 21 recites a computer and a storage device and claim 32 recites a computer at a high level of generality, i.e., as generic computer components performing generic computer functions.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
Further, regarding the receiving and providing/transmitting data limitations, per MPEP 2106.05(d)(ll), elements such as receiving or transmitting data over a network, i.e., using the Internet to gather data, and storing and retrieving information in memory are considered to be computer functions that are well-understood, routine, and conventional functions. (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPG2d 1681,1701 (Fed. Cir, 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Thus, claims 21 and 32 are not patent eligible.  
Claims 22-31 and 33-40 depend from claims 21 and 32.  Claims 22 and 33 are directed to checking if a user is registered and registering a user and are further directed to the abstract idea.  Claims 23 and 34 are directed to charging the user a fee and are further directed to the abstract idea.  Claims 24 and 37 are directed to providing the previous location of the user and are further directed to the abstract idea.  Claims 25 and 38 are directed to inserting the request into an ordering queue and are further directed to the abstract idea.  Claims 26 and 39 are directed to the type of electronic device and are further directed to the abstract idea.  Claims 27 and 40 are directed to enabling the registered user to cancel the request and are further directed to the abstract idea.  Claims 28 and 36 are directed to enabling the registered user to obtaining a status and are further directed to the abstract idea.  Claims 29 and 35 are directed to parsing the request and are further directed to the abstract idea.  Claim 30 is directed to identifying the provider and is further directed to the abstract idea.  Claim 31 is directed to verifying the validity of the request and are further directed to abstract idea.  Claims 41-42 are directed to types of address verification systems and are further directed to the abstract idea.
Thus, the claims are not patent eligible.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

GB 2367979 A to Lynch is directed to a taxi requesting and booking system that includes an operator module that verifies that the drop off and pickup addresses are valid.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625